 Christopher A. Rycewicz, OSB No. 862755
 crycewicz@nwresourcelaw.com
 David 0. Bechtold, OSB No. 133019
 dbechtold@nwresourcelaw.com
 NORTHWEST RESOURCE LAW PLLC
 I 000 SW Broadway, Suite 2300
 Portland, OR 97205
 Telephone: 503.664.3582

        Attorneys for Defendants and Third-Party
        Plaintiffs, The Marine Group, LLC,
        Northwest Marine, Inc., Northwest Marine
        Iron Works, and Third-Party Plaintiff BAE
        Systems San Diego Ship Repair, Inc.




                                 UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                      PORTLAND DIVISION


 CENTURY.INDEMNITY COMPANY, a                                        CV No. 3:08-CV-01375-AC
 Pennsylvania corporation,

                    Plaintiff,
                                                                      ORDER OF DISMISSAL
        v.
 THE MARINE GROUP, LLC, a California
 limited liability company, as affiliated with
 NORTHWEST MARINE, INC., an
 inactive Oregon corporation, as affiliated
 with NORTHWEST MARINE IRON
 WORKS, an inactive Oregon corporation,

                                   Defendants.


ORDER OF DISMISSAL -- I
                                                    NORTHWEST RESOURCE LAW PLLC
                                                         1000 SW Broadway, Suite 2300
                                                              Portland, OR 97205
                                                                 503,664.3582
 THE MARINE GROUP, LLC, a California
 limited liability company, as affiliated with
 NORTHWEST MARINE, INC., an
 inactive Oregon corporation, as affiliated
 with NORTHWEST MARINE IRON
 WORKS, an inactive Oregon corporation;
 and BAE SYSTEMS SAN DIEGO SHIP
 REP AIR, INC., a California corporation,

                    Third-Party Plaintiffs,

        v.

 AGRICULTURAL INSURANCE
 COMPANY, and AGRICULTURAL
 EXCESS AND SURPLUS INSURANCE
 COMPANY, each an Ohio corporation;
 AMERICAN CENTENNIAL
 INSURANCE COMPANY, a Delaware
 corporation; CHICAGO INSURANCE
 COMP ANY, an Illinois corporation;
 CONTINENTAL INSURANCE
 COMPANY, a Pennsylvania corporation;
 EMPLOYERS MUTUAL CASUALTY
 COMPANY, an Iowa corporation;
 FEDERAL INSURANCE COMPANY, an
 Indiana corporation; GRANITE STATE
 INSURANCE COMPANY, a Pennsylvania
 corporation; HARTFORD FIRE
 INSURANCE COMPANY, a Connecticut
 corporation; INDUSTRIAL INDEMNITY
 COMP ANY, a Delaware corporation;
 INSURANCE COMPANY OF THE
 STATE OF PENNSYLVANIA, a New
 Jersey corporation; INSURANCE
 COMPANY OF NORTH AMERICA, a
 Pennsylvania corporation; CERTAIN
 UNDERWRITERS AT LLOYD'S,
 LONDON, and CERTAIN LONDON
 MARKET INSURANCE COMPANIES,
 each a foreign corporation; NATIONAL
 UNION FIRE INSURANCE COMPANY
 OF PITTSBURGH, PA, a Pennsylvania

ORDER OF DISMISSAL -- 2
                                                 NORTHWEST RESOURCE LAW PLLC
                                                      1000 SW Broadway, Suite 2300
                                                           Portland, OR 97205
                                                              503.664.3582
 corporation; NEW ENGLAND
 REINSURANCE CORPORATION, a
 Connecticut corporation; OLD REPUBLIC
 INSURANCE COMPANY, an Illinois
 corporation;; ROYAL INDEMNITY
 COMPANY, a Delaware corporation;
 ST. PAUL FIRE AND MARINE
 INSURANCE COMP ANY, individually
 and as successor to ST. PAUL MERCURY
 INDEMNITY COMPANY, a Minnesota
 corporation; TWIN CITY FIRE
 INSURANCE COMPANY, an Indiana
 corporation; WATER QUALITY
 INSURANCE SYNDICATE, a syndicate
 of foreign corporations; WEST COAST
 MARINE MANAGERS, INC., a New
 York corporation,

                    Third-Party Defendants.

       Pursuant to Federal Rule of Civil Procedure 41(a)(2), defendants and third-party

plaintiffs' Motion for Voluntary Dismissal.

       THEREFORE, all claims brought by The Marine Group, LLC, Northwest Marine, Inc.,

and Northwest Marine Iron Works, and third party plaintiff BAE Systems San Diego Ship

Repair, Inc. ("TPPs"), are dismissed without prejudice and without costs or fees to any party

against West Coast Marine Managers ("WCMM"). This Dismissal does not affect the claims of

any other party to the above captioned litigation. No party is awarded any fees or costs in

association with this order.




ORDER OF DISMISSAL -- 3
                                                     NORTHWEST RESOURCE LAW PLLC
                                                            1000 SW Broadway, Suite 2300
                                                                 Portland, OR 97205
                                                                    503.664.3582
        DATED this~       ~    of July, 2019.




 Presented by:

 NORTHWEST RESOURCE LAW PLLC



 s/ Christopher A. Rycewicz
 Christopher A. Rycewicz, OSB No.
 862755
 crycewicz@ nwresourcelaw.com
 David 0. Bechtold, OSB No. 133019
 dbechtold@nwresourcelaw.com
 Phone: 503.664.3582
 Attorneys for Defendants and Third-Party
 Plaintiffs The Marine Group, LLC,
 Northwest Marine, Inc., Northwest Marine
 Iron Works, and Third-Party Plaintiff BAE
 Systems San Diego Ship Repair, Inc.




ORDER OF DISMISSAL -- 4
                                                NORTHWEST RESOURCE LAW PLLC
                                                     l 000 SW B1:oadway, Suite 2300
                                                           Portland, OR 97205
                                                              503 .664.3582
